June 28,    1956


 Hon. Fred P. Holub                Opinion    No.   S-205
.County Attorney
 Bay City, Texas                   Re:    Whether   it is the duty of a
                                          County Tax Assessor-Collector
                                          to list and assess    unrendered
Dear    Mr.   Holub:                      motor vehicles    for taxation.

            You    request   the opinion of this      office   upon the ques-
tion presented     in your   letter of May 29th       which    is as follows:

              “Is it mandatory   for the County Tax Assessor-
       Collector   of Matagorda   County, Texas, to list and
       assess    unrendered  motor vehicles  when same have
       not been rendered    for taxes by the owner thereof?”

           Automobiles  are subject to taxation to the owner in
the county in which the owner resides    and are taxable personal
property  within the purview of Article   7147, Vernon’s  Civil
Statutes, which defines personal  property   for the purpose of
taxation.

              The duties of the Tax Assessor-Collector            with res-
pect to the assessment         of taxes of all property      are defined by
statute--Articles      7183-7193,     V.C.S.   Your   question  concerns    the
assessment      of automobiles      for taxation which have not been
rendered     by the owner.       It is the ,duty of the Tax Assessor-
Collector     to assess   all taxable property      within the county of
such Tax Assessor-Collector            if not rendered    by the owner.

            To be sure,    it is the duty of the owner of taxable
property,  whether real or personal,       to voluntarily   render the
same for taxation to the Tax Assessor-Collector            of the county
in which he resides     and in which the property       is located, but
the taxpayer’s   failure or refusal     to render his taxable prop-
erty to the Assessor-Collector       in no manner absolves       him or
his property   from taxation.     Article   7193 is as follows:

               “1n all cases   of failure to obtain a statement
       of real and personal       property from any cause,   the
       assessor    of taxes shall ascertain    the amount and
       value   of such property     and assess  the same as he
       believes   to be the true and full value thereof;    and
       such assessment       shall be as valid and binding as
       if such property     had been rendered    by the proper
       owner thereof.”
Hon.    Fred    P.   Holub,   page   2   (s-205)




            There is available    to the Tax-Assessor-Collector       in
his own office sufficient   information   to enable him to ascertain
the owner of automobiles     registered   in his county as of the
first day of January of any taxable year.        It is the duty of the
Tax Assessor-Collector     to examine    his records    and to assess
the taxes against the owner of every automobile         registered  in
his county.   Of course,  to be taxable the owner must own the
automobile   on January 1st.

              Section 11 of Article   VIII of the Constitution   of
Texas     provides,  in part, as follows:

               ‘All property,  whether owned by persons   or
        corporations   shall be assessed for taxation, and
        the taxes paid in the county where situated.   . . l

               Article   7153   provides    as follows:

             ‘All property,  real and personal,  except such
       as is required  to be listed and assessed   otherwise,
       shall be listed in the county where it is situated.”

           It is, therefore, the duty of the Tax Assessor-
Collector to assess   for taxation all automobiles  owned by res-
idents of the county of which he is the Assessor-Collector      not
rendered  by the owners and to place the same upon the un-
rendered  rolls at such as he believes    to be the true and full
value.

              We are not to be understood      as holding that it is
the duty of the Tax Assessor-Collector          to go out and search
for automobiles     unrendered    for taxation by the owners thereof.
We merely      hold that it is the duty of the Tax Assessor-
Collector    to place upon the unrendered      rolls and to assess
taxes against all owners of automobiles          not voluntarily  rendered
for taxation by the owners,       and that it is the duty of the Tax
Assessor-Collector      to resort   to the records    of his own office
to obtain information     of ownership.     It would likewise    be the
duty of the Tax Assessor-Collector         to assess    any owner who had
not voluntarily    rendered   his automobile    for taxation regardless
of the source from which the information           of the ownership   was
obtained.
    ,




I




        Hon.    Fred     P.    Holub,   page   3 (S-205)




                                                 SUMMARY


                        It is the duty of the Tax Assessor-
                        Collector   to assess  and place upon the
                        unrendered    tax rolls of his county all
                        automobiles    not voluntarily rendered   by               the
                        owner.

                                                           Yours   very   truly,

        APPROVED:                                          JOHN BEN SHEPPERD
                                                           Attorney General of Texas
        W. V. Geppert
        Taxation Division

        Mary K.        Wall
        Reviewer                                           Assistant   Attorney      General

        J. C. Davis,          Jr.
        Reviewer

        Davis    Grant
        First    Assistant

        John Ben Shepperd
        Attorney General

        LPL:cs